Case 1:21-cv-00306-JJM-PAS Document 12 Filed 08/02/21 Page 1 of 1 PageID #: 86


 From:           Moorish American
 To:             RID_ECF_INTAKE
 Subject:        Attn Court Clerk
 Date:           Sunday, August 1, 2021 5:12:30 PM


 CAUTION - EXTERNAL:

 Good day,
 This was mailed in. I wish to have the address on this case changed to what is pictured. We
 would like any and all responses, answers, judgments (generated or non generated) etc.
 forwarded to the address shown below. We have not yet received the opening case letter or
 any other responses or requests on the matter due to technical difficulties with the previous
 listed address.

 Thank you kindly,
 Rise Of The Moors




 CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
 when opening attachments or clicking on links.
